Cook, J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Hinds county, holding appellant liable for the privilege on a “public garage,” under the following statements of facts, viz:
“Agreed Statement of Facts. H. C. Lawrence rents a storehouse in the city of Jackson, Hinds county, Missisisippi, where he conducts a public automobile repair shop, and in his building also stores the automobiles of his customers without making any charge for storage, but informs them that he expects to do their repair work when needed. The price charged for repair work is a matter of agreement in each case. The building-will accommodate eight or ten cars, which number he usually has on hand, some of which he is working on. He also keeps in this building an automobile for hire to *178the public, and has paid the privilege license of ten dollars on said car so kept for hire, as required by chapter 96, Laws of 1910. He is not engaged in the sale of automobiles, and is not a dealer. On this state of facts the sheriff demanded and collected a privilege tax of fifty dollars provided by said law of 1910 on a public garage, and fifty dollars damages for failure to pay 'same within the time required by law. The payment was made by Lawrence under protest.”
Babbitt on Motor Vehicles, section 628, gives some of the definitions of a garage, among the number the definition given in the Technological and Scientific Dictionary, by Goodchild & Tweeny, viz.: “Depot for the storage, or storage and repair, of motor cars.” The same author says: “The practice is daily becoming more common for the garage keeper to be the general repair man for the owner of the machine intrusted to his care. More frequently than not, in conjunction with the garage, there is a general repair shop for motor vehicles.” Section 658.
Appellant was engaged in the business of running a garage, in which automobiles were stored for repair; and whether the garage was run in connection or formed a part of the repair shop, or the repair shop was an incident to the garage, is unimportant. There was a public garage; and while there was no fee charged for the storage, yet charges were made for the repair of vehicles stored, and vehicles were stored for repair.
The privilege was taxed against garages open to the public, and under the facts appellant was the owner of a depot for the storage and repair of automobiles for the use of the public.

Affirmed.